Name: Commission Decision of 15 December 1994 amending Decision 93/467/EEC authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of oak (Quercus L.) logs with bark attached, originating in Canada or the United States of America
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  America;  agricultural activity;  wood industry
 Date Published: 1994-12-22

 Avis juridique important|31994D081294/812/EC: Commission Decision of 15 December 1994 amending Decision 93/467/EEC authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of oak (Quercus L.) logs with bark attached, originating in Canada or the United States of America Official Journal L 332 , 22/12/1994 P. 0071 - 0071 Finnish special edition: Chapter 3 Volume 64 P. 0125 Swedish special edition: Chapter 3 Volume 64 P. 0125 COMMISSION DECISION of 15 December 1994 amending Decision 93/467/EEC authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of oak (Quercus L.) logs with bark attached, originating in Canada or the United States of America (94/812/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/93/EC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 94/13/EC (2), and in particular Article 14 (1) thereof, Having regard to the requests made by Belgium, Denmark, Germany, Spain, France, Italy, Luxembourg, Portugal and the Netherlands, Whereas, pursuant to the provisions of Directive 77/93/EEC, oak (Quercus L.) logs with bark attached, originating in North American countries, may, in principle, not be introduced into the Community because of the risk of introducing Ceratocystis fagacearum (Bretz) Hunt., the cause of oak wilt; Whereas Commission Decision 93/467/EEC (3) permits derogations for oak (Quercus L.) logs with bark attached originating in Canada and the United States of America provided that special conditions are satisfied; Whereas Decision 93/467/EEC stipulated that the authorization shall expire on 31 December 1994; Whereas, on the basis of the information available at present, the conditions for the derogation in the aforementioned Decision should be maintained; Whereas the circumstances justifying the authorization still obtain; Whereas the authorization should therefore be extended for a further limited period; Whereas the Commission will ensure that Canada and the United States of America make all technical information available which is necessary to continue to monitor the functioning of the protective measures required under the aforementioned technical conditions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 93/467/EEC is hereby amended as follows: 1. In Article 3, '31 December 1994' is replaced by '31 December 1996' 2. In Annex I, part 7, '93/467/EEC' is replaced by '94/812/EC'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 92, 9. 4. 1994, p. 27. (3) OJ No L 217, 27. 8. 1993, p. 49.